Case 3:18-cv-00428-DMS-MDD Document 292 Filed 11/02/18 PageID.4609 Page 1 of 27
Case 3:18-cv-00428-DMS-MDD Document 292 Filed 11/02/18 PageID.4610 Page 2 of 27
Case 3:18-cv-00428-DMS-MDD Document 292 Filed 11/02/18 PageID.4611 Page 3 of 27
Case 3:18-cv-00428-DMS-MDD Document 292 Filed 11/02/18 PageID.4612 Page 4 of 27
Case 3:18-cv-00428-DMS-MDD Document 292 Filed 11/02/18 PageID.4613 Page 5 of 27
Case 3:18-cv-00428-DMS-MDD Document 292 Filed 11/02/18 PageID.4614 Page 6 of 27
Case 3:18-cv-00428-DMS-MDD Document 292 Filed 11/02/18 PageID.4615 Page 7 of 27
Case 3:18-cv-00428-DMS-MDD Document 292 Filed 11/02/18 PageID.4616 Page 8 of 27
Case 3:18-cv-00428-DMS-MDD Document 292 Filed 11/02/18 PageID.4617 Page 9 of 27
Case 3:18-cv-00428-DMS-MDD Document 292 Filed 11/02/18 PageID.4618 Page 10 of 27
Case 3:18-cv-00428-DMS-MDD Document 292 Filed 11/02/18 PageID.4619 Page 11 of 27
Case 3:18-cv-00428-DMS-MDD Document 292 Filed 11/02/18 PageID.4620 Page 12 of 27
Case 3:18-cv-00428-DMS-MDD Document 292 Filed 11/02/18 PageID.4621 Page 13 of 27
Case 3:18-cv-00428-DMS-MDD Document 292 Filed 11/02/18 PageID.4622 Page 14 of 27
Case 3:18-cv-00428-DMS-MDD Document 292 Filed 11/02/18 PageID.4623 Page 15 of 27
Case 3:18-cv-00428-DMS-MDD Document 292 Filed 11/02/18 PageID.4624 Page 16 of 27
Case 3:18-cv-00428-DMS-MDD Document 292 Filed 11/02/18 PageID.4625 Page 17 of 27
Case 3:18-cv-00428-DMS-MDD Document 292 Filed 11/02/18 PageID.4626 Page 18 of 27
Case 3:18-cv-00428-DMS-MDD Document 292 Filed 11/02/18 PageID.4627 Page 19 of 27
Case 3:18-cv-00428-DMS-MDD Document 292 Filed 11/02/18 PageID.4628 Page 20 of 27
Case 3:18-cv-00428-DMS-MDD Document 292 Filed 11/02/18 PageID.4629 Page 21 of 27
Case 3:18-cv-00428-DMS-MDD Document 292 Filed 11/02/18 PageID.4630 Page 22 of 27
Case 3:18-cv-00428-DMS-MDD Document 292 Filed 11/02/18 PageID.4631 Page 23 of 27
Case 3:18-cv-00428-DMS-MDD Document 292 Filed 11/02/18 PageID.4632 Page 24 of 27
Case 3:18-cv-00428-DMS-MDD Document 292 Filed 11/02/18 PageID.4633 Page 25 of 27
Case 3:18-cv-00428-DMS-MDD Document 292 Filed 11/02/18 PageID.4634 Page 26 of 27
Case 3:18-cv-00428-DMS-MDD Document 292 Filed 11/02/18 PageID.4635 Page 27 of 27
Case 3:18-cv-00428-DMS-MDD Document 292-1 Filed 11/02/18 PageID.4636 Page 1 of 11
Case 3:18-cv-00428-DMS-MDD Document 292-1 Filed 11/02/18 PageID.4637 Page 2 of 11
Case 3:18-cv-00428-DMS-MDD Document 292-1 Filed 11/02/18 PageID.4638 Page 3 of 11
Case 3:18-cv-00428-DMS-MDD Document 292-1 Filed 11/02/18 PageID.4639 Page 4 of 11
Case 3:18-cv-00428-DMS-MDD Document 292-1 Filed 11/02/18 PageID.4640 Page 5 of 11
Case 3:18-cv-00428-DMS-MDD Document 292-1 Filed 11/02/18 PageID.4641 Page 6 of 11
Case 3:18-cv-00428-DMS-MDD Document 292-1 Filed 11/02/18 PageID.4642 Page 7 of 11
Case 3:18-cv-00428-DMS-MDD Document 292-1 Filed 11/02/18 PageID.4643 Page 8 of 11
Case 3:18-cv-00428-DMS-MDD Document 292-1 Filed 11/02/18 PageID.4644 Page 9 of 11
Case 3:18-cv-00428-DMS-MDD Document 292-1 Filed 11/02/18 PageID.4645 Page 10 of 11
Case 3:18-cv-00428-DMS-MDD Document 292-1 Filed 11/02/18 PageID.4646 Page 11 of 11
Case 3:18-cv-00428-DMS-MDD Document 292-2 Filed 11/02/18 PageID.4647 Page 1 of 16
Case 3:18-cv-00428-DMS-MDD Document 292-2 Filed 11/02/18 PageID.4648 Page 2 of 16
Case 3:18-cv-00428-DMS-MDD Document 292-2 Filed 11/02/18 PageID.4649 Page 3 of 16
Case 3:18-cv-00428-DMS-MDD Document 292-2 Filed 11/02/18 PageID.4650 Page 4 of 16
Case 3:18-cv-00428-DMS-MDD Document 292-2 Filed 11/02/18 PageID.4651 Page 5 of 16
Case 3:18-cv-00428-DMS-MDD Document 292-2 Filed 11/02/18 PageID.4652 Page 6 of 16
Case 3:18-cv-00428-DMS-MDD Document 292-2 Filed 11/02/18 PageID.4653 Page 7 of 16
Case 3:18-cv-00428-DMS-MDD Document 292-2 Filed 11/02/18 PageID.4654 Page 8 of 16
Case 3:18-cv-00428-DMS-MDD Document 292-2 Filed 11/02/18 PageID.4655 Page 9 of 16
Case 3:18-cv-00428-DMS-MDD Document 292-2 Filed 11/02/18 PageID.4656 Page 10 of 16




                          Safe Passage Project Exhibit A
                  Client List by Client Goals and Current Status
                  Initials    Last 3 digits of   Status, per information and
                              A#                 belief

    Goal:
    Reunify
    with parent
    anywhere
          1       S.A.H.C.    901                Reunified with parent, released
                                                 (*location unknown)

          2       J.L.R.      062                Reunified with parent, detained


          3       E.E.R.B.    512                Reunified with parent, released


          4       P.G.M.      519                Reunified with parent, released
                                                 (*location unknown)

          5       M.A.C.S.    945                Reunified with parent, released


          6       L.D.M.H.    953                Reunified with parent, released


          7       M.A.E.L.    789                Reunified with parent, released
                                                 (*location unknown)

          8       V.G.M.      246                Reunified with parent, detained




                                         1                        18cv428 DMS (MDD)
                                                                 Exhibit A to Declaration
                                                                   of Alexandra L. Rizio
Case 3:18-cv-00428-DMS-MDD Document 292-2 Filed 11/02/18 PageID.4657 Page 11 of 16




                  Initials    Last 3 digits of   Status, per information and
                              A#                 belief

          9       F.P.X.      788                Reunified with parent, released


         10       S.J.D.M.    -451               Reunified with parent, detained


         11       I.G.G.      -489               Reunified with parent, released
                                                 (*location unknown)

         12       D.E.A.L.    -702               Reunified with parent, released
                                                 (*location unknown)

         13       A.D.A.M.    -832               Reunified with parent, released


         14       M.R.B.P.    -567               Reunified with parent, released


         15       J.F.B.P.    -568               Reunified with parent, released


         16       E.E.C.A.    -903               Reunified with parent, released


         17       A.N.C.M.    -203               Reunified with parent, released


         18       C.A.C.M.    -204               Reunified with parent, released


         19       L.F.O.      -200               Reunified with parent, released




                                         2                        18cv428 DMS (MDD)
                                                                 Exhibit A to Declaration
                                                                   of Alexandra L. Rizio
Case 3:18-cv-00428-DMS-MDD Document 292-2 Filed 11/02/18 PageID.4658 Page 12 of 16




                  Initials     Last 3 digits of   Status, per information and
                               A#                 belief

         20       M.M.M.Z.     -192               Reunified with parent, released
                                                  (*location unknown)

         21       S.J.M.S.     -673               Reunified with parent, released

         22       L.R.O.       -199               Reunified with parent, released

         23       A.R.M.       -256               Reunified with parent, released

         24       Y.A.T.G.     -639               Reunified with parent, released
                                                  (*location unknown)

         25       E.A.R.A.     -592               Reunified with parent, released

         26       J.B.B.       -947               Reunified with parent, released

         27       A.D.S.S.     -899               Reunified with parent, released

         28       D.J.B.S.O.   -637               Reunified with parent, released

         29       R.M.P.       -996               Reunified with parent, released

         30       H.Y.B.B.     -952               Reunified with parent,
                                                  subsequently repatriated

         31       J.E.R.S.     -733               Reunified with parent, released

         32       N.D.D.M.     -218               Reunified with parent, released
                                                  (*location unknown)

         33       A.E.M.       -968               Reunified with parent, released
                                                  (*location unknown)


                                          3                        18cv428 DMS (MDD)
                                                                  Exhibit A to Declaration
                                                                    of Alexandra L. Rizio
Case 3:18-cv-00428-DMS-MDD Document 292-2 Filed 11/02/18 PageID.4659 Page 13 of 16




                  Initials    Last 3 digits of   Status, per information and
                              A#                 belief

         34       O.G.T.      -097               Reunified with parent, released
                                                 (*location unknown)

         35       C.D.L.D.    -475               Reunified with parent, released


         36       H.D.L.D.    -476               Reunified with parent, released

         37       E.A.M.M.    -610               Reunified with parent, released

         38       J.L.N.P.    -060               Reunified with parent, released
                                                 (*location unknown)

         39       E.R.G.      -491               Reunified with parent, detained

         40       R.V.S.      -227               Reunified with parent, released

         41       I.B.J.      -184               Reunified with parent, released
                                                 (*location unknown)

         42       A.J.L.M.    -597               Reunified with parent, released
                                                 (*location unknown)

         43       A.A.M.O.    -664               Reunified with parent, released

         44       B.J.P.L.    -559               Reunified with parent, released

         45       S.L.P.H.    -944               Reunified with parent, released




                                         4                        18cv428 DMS (MDD)
                                                                 Exhibit A to Declaration
                                                                   of Alexandra L. Rizio
Case 3:18-cv-00428-DMS-MDD Document 292-2 Filed 11/02/18 PageID.4660 Page 14 of 16




                  Initials    Last 3 digits of   Status, per information and
                              A#                 belief

    Goal:
    Reunify
    with parent
    despite
    knowing
    that would
    mean return
    to country
    of origin
    (COO)
         46       J.Y.J.M.    -570               Accepted voluntary departure
                                                 while father was detained but had
                                                 a removal order; reunified en route
                                                 to COO

         47       R.G.H.      -946               Accepted voluntary departure after
                                                 father deported; reunified in COO

         48       L.D.G.S.    -603               Accepted voluntary departure after
                                                 father deported; reunified in COO

         49       B.M.J.      -585               Accepted voluntary departure after
                                                 father deported; reunified in COO




                                         5                        18cv428 DMS (MDD)
                                                                 Exhibit A to Declaration
                                                                   of Alexandra L. Rizio
Case 3:18-cv-00428-DMS-MDD Document 292-2 Filed 11/02/18 PageID.4661 Page 15 of 16




                   Initials   Last 3 digits of   Status, per information and
                              A#                 belief

    Goal:
    Reunify
    with parent,
    but not in
    detention or
    via
    repatriation
         50        R.J.C.A.   -403               Released to ORR sponsor, not
                                                 reunified with parent (parent
                                                 deported)

         51        N.O.O.Y.   -709               Released to ORR sponsor, not
                                                 reunified with parent (parent
                                                 deported)

         52        W.O.S.L.   -720               Released to ORR sponsor, not
                                                 reunified with parent (parent
                                                 deported)

         53        F.C.A.     -417               Reunified with parent and
                                                 currently detained, against child’s
                                                 wishes

         54        C.L.D.M.   -076               Released to ORR sponsor, not
                                                 reunified with parent (parent
                                                 deported)

         55        H.D.E.M.   -026               Released to ORR sponsor, not
                                                 reunified with parent (parent
                                                 deported)




                                         6                        18cv428 DMS (MDD)
                                                                 Exhibit A to Declaration
                                                                   of Alexandra L. Rizio
Case 3:18-cv-00428-DMS-MDD Document 292-2 Filed 11/02/18 PageID.4662 Page 16 of 16




                   Initials   Last 3 digits of   Status, per information and
                              A#                 belief

         56        J.A.T.M.   -523               Released to ORR sponsor, not
                                                 reunified with parent (parent
                                                 deported)

         57        V.C.C.     -062               Released to ORR sponsor, not
                                                 reunified with parent (parent
                                                 deported)

    Other: child
    transferred
    before
    intake
    interview
    conducted
         58        A.N.F.L.   -831               Reunified with parent, released

         59        J.A.C.     -194                Released to ORR sponsor, not
                                                 reunified with parent (parent
                                                 deported)

         60        E.B.A.H.   -117               Reunified with parent, released

         61        O.A.A.D.   -030               Reunified with parent, released
                                                 (*location unknown)




                                         7                        18cv428 DMS (MDD)
                                                                 Exhibit A to Declaration
                                                                   of Alexandra L. Rizio
Case 3:18-cv-00428-DMS-MDD Document 292-3 Filed 11/02/18 PageID.4663 Page 1 of 10
Case 3:18-cv-00428-DMS-MDD Document 292-3 Filed 11/02/18 PageID.4664 Page 2 of 10
Case 3:18-cv-00428-DMS-MDD Document 292-3 Filed 11/02/18 PageID.4665 Page 3 of 10
Case 3:18-cv-00428-DMS-MDD Document 292-3 Filed 11/02/18 PageID.4666 Page 4 of 10
Case 3:18-cv-00428-DMS-MDD Document 292-3 Filed 11/02/18 PageID.4667 Page 5 of 10
Case 3:18-cv-00428-DMS-MDD Document 292-3 Filed 11/02/18 PageID.4668 Page 6 of 10
Case 3:18-cv-00428-DMS-MDD Document 292-3 Filed 11/02/18 PageID.4669 Page 7 of 10
Case 3:18-cv-00428-DMS-MDD Document 292-3 Filed 11/02/18 PageID.4670 Page 8 of 10
Case 3:18-cv-00428-DMS-MDD Document 292-3 Filed 11/02/18 PageID.4671 Page 9 of 10
Case 3:18-cv-00428-DMS-MDD Document 292-3 Filed 11/02/18 PageID.4672 Page 10 of 10
Case 3:18-cv-00428-DMS-MDD Document 292-4 Filed 11/02/18 PageID.4673 Page 1 of 5
Case 3:18-cv-00428-DMS-MDD Document 292-4 Filed 11/02/18 PageID.4674 Page 2 of 5
Case 3:18-cv-00428-DMS-MDD Document 292-4 Filed 11/02/18 PageID.4675 Page 3 of 5


                                          Service List


  ADAM L. BRAVERMAN
  United States Attorney
  SAMUEL WILLIAM BETTWY
  Assistant U.S. Attorney
  U.S. Attorney’s Office Southern District of California
  Civil Division
  880 Front Street
  Suite 6253
  San Diego, CA 92101
  Telephone: (619)557-5662
  Efile.dkt.civ@usdoj.gov
  Samuel.Bettwy@usdoj.gov

  AUGUST EDWARD FLENTJE
  SCOTT GRANT STEWART
  U.S. Department of Justice
  950 Pennsylvania Avenue, NW
  Room 3613
  Washington, DC 20530
  Telephone: 202-514-3309
  august.flentje@usdoj.gov
  scott.g.stewart@usdoj.gov

  JOSEPH H. HUNT
  Assistant Attorney General
  SCOTT G. STEWART
  Deputy Assistant Attorney General
  WILLIAM C. PEACHEY
  Director
  WILLIAM C. SILVIS
  Assistant
  SARAH B. FABIAN
  Senior Litigation Counsel
  NICOLE N. MURLEY
  Trial Attorney
  U.S. Department of Justice
  Office of Immigration Litigation
  P. O. Box 868
  Ben Franklin Station
  Washington, DC 20044
  Telephone: 202-532-4824
  sarah.b.fabian@usdoj.gov
  Nicole.Murley@usdoj.gov


  35708/2
  11/02/2018 203119281.1
Case 3:18-cv-00428-DMS-MDD Document 292-4 Filed 11/02/18 PageID.4676 Page 4 of 5

  LEE GELERNT
  ANAND VENKATA BALAKRISHNAN
  JUDY RABINOVITZ
  DANIEL ANTONIO GALINDO
  ACLU Immigrants’ Rights Project
  125 Broad Street
  18th Floor
  New York, NY 10004
  Telephone: 212-549-2618
  dgalindo@aclu.org
  abalakrishnan@aclu.org
  JRabinovitz@aclu.org
  lgelernt@aclu.org

  STEPHEN B. KANG
  ACLU Foundation of Northern California
  SPENCER E. W. AMDUR
  ACLU Immigrants’ Rights Project
  39 Drumm Street
  San Francisco, CA 94111
  Telephone: 415-343-0070 x0783
  skang@aclu.org
  samdur@aclu.org

  BARDIS VAKILI
  ACLU Foundation of San Diego & Imperial Counties
  P.O. Box 87131
  San Diego, CA 92138-7131
  Telephone: (619) 232-2121
  bvakili@aclusandiego.org

  Carol T. McClarnon
  Wilson G. Barmeyer
  Eversheds Sutherland (US) LLP
  700 6th Street NW
  Suite 700
  Washington, DC 20001
  Telephone: 202-383-0946
  carolmcclarnon@eversheds-sutherland.com
  wilsonbarmeyer@eversheds-sutherland.com

  JOHN H. FLEMING
  Eversheds Sutherland (US) LLP
  999 Peachtree Street NE
  Suite 2300
  Atlanta, GA 30309
  Telephone: 404-853-8000
  johnfleming@eversheds-sutherland.com


                                            -2-
Case 3:18-cv-00428-DMS-MDD Document 292-4 Filed 11/02/18 PageID.4677 Page 5 of 5

  Charles D. Reiter
  Simpson Thacher & Bartlett LLP
  1999 Avenue of the Stars
  Floor 29
  Los Angeles, CA 90067
  Telephone: 310-407-7500
  charles.reiter@stblaw.com

  JOHNATHAN JAMES SMITH
  SIRINE SHEBAYS
  Muslim Advocates
  P. O. Box 34440
  Washington, DC 20043
  Telephone: 202-897-2622
  johnathan@muslimadvocates.org
  sirine@muslimadvocates.org

  SIMON YEHUDA SANDOVAL-MOSHENBERG
  SOPHIA LETICIA GREGG
  Legal Aid Justice Center
  6066 Leesburg Pike
  #520
  Falls Church, VA 22041
  Telephone: 703-720-5605
  simon@justice4all.org
  sophia@justice4all.org

  AARON M. OLSEN
  Haeggquist & Eck, LLP
  225 Broadway
  Suite 2050
  San Diego, CA 92101
  Telephone: (619) 342-8000
  aarono@haelaw.com

  JULIA ROMANO
  King & Spaulding
  633 West Fifth Street
  Suite 1700
  Lost Angeles, CA 90071
  Telephone: 213-433-4355
  jromano@kslaw.com




                                      -3-
